Title: From Thomas Jefferson to Nathaniel Macon, 19 August 1821
From: Jefferson, Thomas
To: Macon, Nathaniel


Dear Sir
Monticello
Aug. 19. 21.
You have probably seen in the newspapers a letter of mine recommending Colo Taylor’s book to the notice of our fellow-citizens. I am pelted for it in print, and in letters, also, complaining of the unfair use made of it by certain commentators. for this misuse I cannot be responsible. but I inclose to you my answer to one of these letters and place it in your hands as the Depository of old & sound principles and as a record of my protest against this parricide tribunal. there are two measures which if not taken, we are undone. 1st to check these unconstitutional invasions of state rights by the federal judiciary. how? not by impeachment in the first instance, but by a strong protestation of both houses of Congress that such and such doctrines, advanced by the supreme court, are contrary to the constitution: and if afterwards they relapse into the same heresies, impeach and set the whole adrift. for what was the government divided into three branches, but that each should watch over the others, and oppose their usurpations? 2. to cease borrowing money & to pay off the National debt. if this cannot be done without dismissing the army & putting the ships out of commission, haul them up high and dry, and reduce the army to the lowest point at which it was ever established. there does not exist an engine so corruptive of the government and so demoralising of the nation as a public debt. it will bring on us more ruin at home than all the enemies from abroad against whom this army and navy are to protect us. what interest have we in keeping ships in service in the Pacific Ocean? to protect a few speculative adventurers in a commerce dealing in nothing in which we have an interest. as if the Atlantic & Mediterranean were not large enough for American capital! as if commerce and not agriculture was the principle of our association! God bless you & long continue your wholesome influence in the public councils.Th: Jefferson